DETAILED ACTION
This Office Action is in response to the application filed on 30 November 2020.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Method for Deciding Whether to Skip Monitoring A Paging Control Channel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 12, 16, 18-19, 21 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1, 21, 29 and 30, lines 8-9 recite “…based at least in part on the result of the determining and the estimated time or frequency information”.  
For example, a = result of the determining, b = the estimated time and c = the estimated frequency information.  The Examiner is not clear if “at least in part” means only a, only b, only c, a and b, a and c or b and c.
Specifically, claim 9, 12, 16, 18-19, lines 4-5 recite “…based at least in part on the paging frame, the paging occasion and an offset value”.  
For example, a = paging frame, b = the paging occasion and c = an offset value.  The Examiner is not clear if “at least in part” means only a, only b, only c, a and b, a and c or b and c.  The specification does not disclose what is meant by “…based at least in part on the paging frame, the paging occasion and an offset value”.   
Specifically, claim 10 recites “..a specification”.  It is unclear if the specification is defined in a specification for the UE, for a BS, for a channel, for a paging frame, for a paging occasion.
The Examiner is examining the claims as best understood.  Appropriate correction is requested.
Dependent 2-8, 11, 13-15, 17, 20 and 22-28 claims are also rejected since they are dependent upon rejected claims set forth above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving”, “means for determining”, “means for estimating”, “means for receiving”, “means for skipping” in claim 30.

See Figure 2 and paragraph 41

[0041] In some aspects, UE 120 may include means for receiving a reference signal or channel conveying a paging indicator; means for determining, based on the paging indicator, whether to monitor a paging control channel including a scheduling grant for a paging shared channel communication; means for estimating time or frequency information for receiving the paging control channel based at least in part on a result of the determining; means for receiving the paging control channel containing based at least in part on the result of the determining and the estimated time or frequency information; means for skipping monitoring the paging control channel based at least in part on the result of the determining; and/or the like. In some aspects, such means may include one or more components of UE 120 described in connection with FIG. 2, such as controller/processor 280, transmit processor 264, TX MIMO processor 266, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, and/or the like.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 20-21 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.11 (“3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Physical channels and mapping of transport channels onto physical channels (FDD) (Release 15)”), hereinafter 3GPP TS 25.211 NPL, in view of Huawei el al (“Further Discussion on Enhanced Paging Procedure”), hereinafter Huawei NPL.

Regarding Claim 1, 3GPP TS 25.211 NPL discloses a method of wireless communication performed by a user equipment (ULE), comprising: 
receiving a channel conveying a paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH), line 1 and page 53, Section 7.2A PICH/HS-SCCH timing relation; receiving/carry a channel/PICH conveying/carry a paging/paging indicator/indicator);
determining, based on the paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); based on the paging/paging indicator/indicator), whether to monitor a paging control channel (see page 5, Section 5.3.3.10 Paging Indicator Channel (PICH), lines 12-17 and page 53, Section 7.2A PICH/HS-SCCH timing relation; whether to monitor a paging control channel/If a paging indicator in a frame is set to “1”, the UE reads either the corresponding frame associated with S-CCPCH or the corresponding subframes of the associated HS-SCCH); and
estimating time or frequency information for receiving the paging control channel based at least in part on a result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel and page 53, Section 7.2A PICH/HS-SCCH timing relation; The subframe starts one subframe after the PICH for receiving the associated HS-SCCH being a paging control channel are estimated if the paging indicator is 1), and 
skipping monitoring the paging control channel based at least in part on the result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel; skipping monitoring/(PI set to 0) the paging control channel/(HS-SCCH) based at least in part on the result of the determining/the UE determines based on the paging indicator).
Although 3GPP NPL discloses a UE as set forth above,
3GPP NPL does not explicitly disclose “including a scheduling grant for a paging shared channel communication”.
However, Huawei NPL discloses a method of wireless communication performed by a user equipment (UE), comprising:
a paging control channel including a scheduling grant for a paging shared channel communication (see page 1, Section 1 Introduction; When a paging indication on PICH is given for the paging group the UE is listening to, the UE starts to decode the HS-SCCH.  On the HS-SCCH the UE listens for scheduling information for the H-RNTI specified and receives the paging message on the HS-DSCH)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “including a scheduling grant for a paging shared channel communication” as taught by Huawei NPL in the system of 3GPP NPL to map the PCH onto HS-DSCH (see page 1, Section 1 Introduction, line 2 of Huawei NPL).
Regarding Claim 20, 3GPP TS 25.211 NPL discloses the method, wherein the channel is specific to a group of UEs (see page 5, paragraph 73, lines 13-15; wherein the channel/PDCCH is specific/(paging to a group of UEs) to a group/group of/of UEs/UEs).
Regarding Claim 21, 3GPP TS 25.211 NPL discloses a user equipment (UE) for wireless communication, comprising: 
a memory (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); a memory/UE contains a memory); and 
one or more processors operatively coupled to the memory (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); one or more processors/(UE contains one or more processors) operatively coupled to the memory/UE contains a memory), the memory and the one or more processors (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); the memory/(UE contains a memory) and the one or more processors/UE contains one or more processors) configured to:
 receive a channel conveying a paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH), line 1 and page 53, Section 7.2A PICH/HS-SCCH timing relation; receive/carry a channel/PICH conveying/carry a paging/paging indicator/indicator); 
determine, based on the paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); based on the paging/paging indicator/indicator), whether to monitor a paging control channel (see page 5, Section 5.3.3.10 Paging Indicator Channel (PICH), lines 12-17 and page 53, Section 7.2A PICH/HS-SCCH timing relation; whether to monitor a paging control channel/If a paging indicator in a frame is set to “1”, the UE reads either the corresponding frame associated with S-CCPCH or the corresponding subframes of the associated HS-SCCH); and
estimate time or frequency information for receiving the paging control channel based at least in part on a result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel and page 53, Section 7.2A PICH/HS-SCCH timing relation; The subframe starts one subframe after the PICH for receiving the associated HS-SCCH being a paging control channel are estimated if the paging indicator is 1), and 
skip monitoring the paging control channel based at least in part on the result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel; skip monitoring/(PI set to 0) the paging control channel/(HS-SCCH) based at least in part on the result of the determining/the UE determines based on the paging indicator).
Although 3GPP NPL discloses a UE as set forth above,
3GPP NPL does not explicitly disclose “including a scheduling grant for a paging shared channel communication”.
However, Huawei NPL discloses a user equipment (UE) for wireless communication, comprising:
a paging control channel including a scheduling grant for a paging shared channel communication (see page 1, Section 1 Introduction; When a paging indication on PICH is given for the paging group the UE is listening to, the UE starts to decode the HS-SCCH.  On the HS-SCCH the UE listens for scheduling information for the H-RNTI specified and receives the paging message on the HS-DSCH)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “including a scheduling grant for a paging shared channel communication” as taught by Huawei NPL in the system of 3GPP NPL to map the PCH onto HS-DSCH (see page 1, Section 1 Introduction, line 2 of Huawei NPL).
Regarding Claim 29, 3GPP NPL discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); a non-transitory computer-readable medium storing a set of instructions for wireless communication/UE contains a non-transitory computer-readable medium storing a set of instructions for wireless communication), the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE) (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); one or more instructions that, when executed by one or more processors of a user equipment (UE)/UE contains one or more instructions that, when executed by one or more processors of a user equipment (UE)), cause the UE to: 
receive a channel conveying a paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH), line 1; receive/carry a channel/PICH conveying/carry a paging/paging indicator/indicator); 
determine, based on the paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); based on the paging/paging indicator/indicator), whether to monitor a paging control channel (see page 5, Section 5.3.3.10 Paging Indicator Channel (PICH), lines 12-17 and page 53, Section 7.2A PICH/HS-SCCH timing relation; whether to monitor a paging control channel including a scheduling grant for a paging shared channel communication/If a paging indicator in a frame is set to “1”, the UE reads either the corresponding frame associated with S-CCPCH or the corresponding subframes of the associated HS-SCCH); and
estimate time or frequency information for receiving the paging control channel based at least in part on a result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel and page 53, Section 7.2A PICH/HS-SCCH timing relation; The subframe starts one subframe after the PICH for receiving the associated HS-SCCH being a paging control channel are estimated if the paging indicator is 1), and 
skip monitoring the paging control channel based at least in part on the result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel; skip monitoring/(PI set to 0) the paging control channel/(HS-SCCH) based at least in part on the result of the determining/the UE determines based on the paging indicator).
Although 3GPP NPL discloses a non-transitory computer-readable medium as set forth above,
3GPP NPL does not explicitly disclose “including a scheduling grant for a paging shared channel communication”.
However, Huawei NPL discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
a paging control channel including a scheduling grant for a paging shared channel communication (see page 1, Section 1 Introduction; When a paging indication on PICH is given for the paging group the UE is listening to, the UE starts to decode the HS-SCCH.  On the HS-SCCH the UE listens for scheduling information for the H-RNTI specified and receives the paging message on the HS-DSCH)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “including a scheduling grant for a paging shared channel communication” as taught by Huawei NPL in the system of 3GPP NPL to map the PCH onto HS-DSCH (see page 1, Section 1 Introduction, line 2 of Huawei NPL).
Regarding Claim 30, 3GPP TS 25.211 NPL discloses an apparatus for wireless communication, comprising:
means for receiving a channel conveying a paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH), line 1 and page 53, Section 7.2A PICH/HS-SCCH timing relation; means for receiving/carry a channel/PICH conveying/carry a paging/paging indicator/indicator); 
means for determining, based on the paging indicator (see page 46, Section 5.3.3.10 Paging Indicator Channel (PICH); based on the paging/paging indicator/indicator), whether to monitor a paging control channel (see page 5, Section 5.3.3.10 Paging Indicator Channel (PICH), lines 12-17 and page 53, Section 7.2A PICH/HS-SCCH timing relation; whether to monitor a paging control channel/If a paging indicator in a frame is set to “1”, the UE reads either the corresponding frame associated with S-CCPCH or the corresponding subframes of the associated HS-SCCH); and 
means for estimating time or frequency information for receiving the paging control channel based at least in part on a result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel and page 53, Section 7.2A PICH/HS-SCCH timing relation; The subframe starts one subframe after the PICH for receiving the associated HS-SCCH being a paging control channel are estimated if the paging indicator is 1), and 
means for skipping monitoring the paging control channel based at least in part on the result of the determining (see page 46, Section 5.3.3.10 Paging Indicator Channel; means for skipping monitoring/(PI set to 0) the paging control channel/(HS-SCCH) based at least in part on the result of the determining/the UE determines based on the paging indicator).
Although 3GPP NPL discloses an apparatus for wireless communication as set forth above,
3GPP NPL does not explicitly disclose “including a scheduling grant for a paging shared channel communication”.
However, Huawei NPL discloses an apparatus for wireless communication, comprising:
a paging control channel including a scheduling grant for a paging shared channel communication (see page 1, Section 1 Introduction; When a paging indication on PICH is given for the paging group the UE is listening to, the UE starts to decode the HS-SCCH.  On the HS-SCCH the UE listens for scheduling information for the H-RNTI specified and receives the paging message on the HS-DSCH)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “including a scheduling grant for a paging shared channel communication” as taught by Huawei NPL in the system of 3GPP NPL to map the PCH onto HS-DSCH (see page 1, Section 1 Introduction, line 2 of Huawei NPL).

Claim(s) 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of 3GPP TS 25.304 NPL.

Regarding Claim 2, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP NPL and Huawei NPL does not explicitly disclose “wherein the paging indicator indicates that the skipping monitoring is to occur for one or a plurality of consecutive paging cycles”.
However, 3GPP TS 25.304 NPL discloses the UE,
wherein the paging indicator indicates that the skipping monitoring is to occur for one or a plurality of consecutive paging cycles (see page 51, Section 8.2 Discontinuous Reception for Paging; wherein the paging/paging indicator/indicator indicates that the skipping monitoring/monitor is to occur for one cycle/one paging occasion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the paging indicator indicates that the skipping monitoring is to occur for one or a plurality of consecutive paging cycles” as taught by 3GPP TS 25.304 NPL in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to reduce power consumption (see page 51, Section 8.3 Discontinuous Reception for Paging, line 1 of 3GPP TS 25.304 NPL).
Regarding Claim 22, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the UE as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the paging indicator indicates that the skipping monitoring is to occur for one or a plurality of consecutive paging cycles”.
However, 3GPP TS 25.304 NPL discloses the UE,
wherein the paging indicator indicates that the skipping monitoring is to occur for one (see page 51, Section 8.2 Discontinuous Reception for Paging; wherein the paging/paging indicator/indicator indicates that the skipping monitoring/monitor is to occur for one cycle/one paging occasion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the paging indicator indicates that the skipping monitoring is to occur for one or a plurality of consecutive paging cycles” as taught by 3GPP TS 25.304 NPL in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to reduce power consumption (see page 51, Section 8.3 Discontinuous Reception for Paging, line 1 of 3GPP TS 25.304 NPL).

Claim(s) 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of Xu et al (US 2019/0245595 A1), hereinafter Xu.

Regarding Claim 3, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is a periodic reference signal”.
However, Xu discloses the method, wherein the reference signal is a periodic reference signal (see paragraph 48, lines 1-5; wherein the reference signal/(reference signal) is a periodic reference signal/periodic reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is a periodic reference signal” as taught by Xu in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to make it possible to provide a solution capable of adjusting the PMI fed back, so as to solve the problem of expiration of the PMI in the high speed scenario (see page 1, paragraph 4, lines 12-14 of Xu).
Regarding Claim 23, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the UE as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is a periodic reference signal”.
However, Xu discloses the UE, wherein the reference signal is a periodic reference signal (see paragraph 48, lines 1-5; wherein the reference signal/(reference signal) is a periodic reference signal/periodic reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is a periodic reference signal” as taught by Xu in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to make it possible to provide a solution capable of adjusting the PMI fed back, so as to solve the problem of expiration of the PMI in the high speed scenario (see page 1, paragraph 4, lines 12-14 of Xu).

Claim(s) 4, 16-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of Lin et al (US 2019/0166513 A1), hereinafter Lin.

Regarding Claim 4, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is for radio resource management”.
However, Lin discloses the method, wherein the reference signal is for radio resource management (see Figure 7, step 701 and page 4, paragraph 35; wherein the reference signal/CSI-RS is for radio resource management/radio resource management (RRM)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is for radio resource management” as taught by Lin in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to provide a method for radio resource management (RRM) measurement of Channel State Information reference signal (CSI-RS) (see page 1, paragraph 2, lines 2-5 of Lin).
Regarding Claim 16, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the UE is configured to perform a radio resource management measurement based at least in part on the reference signal or channel”.
However, Lin discloses the method, wherein the UE is configured to perform a radio resource management measurement based at least in part on the reference signal (see Figure 7, step 701 and page 4, paragraph 35; wherein the UE/UE is configured to perform/performs a radio resource management measurement/(radio resource management) (RRM) measurement) based at least in part on the reference signal/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the UE is configured to perform a radio resource management measurement based at least in part on the reference signal or channel” as taught by Lin in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to provide a method for radio resource management (RRM) measurement of Channel State Information reference signal (CSI-RS) (see page 1, paragraph 2, lines 2-5 of Lin).
Regarding Claim 17, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the radio resource management measurement is a measurement of the reference signal or channel”.
However, Lin discloses the method, wherein the radio resource management measurement is a measurement of the reference signal (see Figure 7, step 701 and page 4, paragraph 35; wherein the radio resource management measurement/(radio resource management) (RRM) measurement) is a measurement/measurement of the reference signal/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the radio resource management measurement is a measurement of the reference signal or channel” as taught by Lin in the combined system of 3GPP TS 25.211 NPL and Huawei to provide a method for radio resource management (RRM) measurement of Channel State Information reference signal (CSI-RS) (see page 1, paragraph 2, lines 2-5 of Lin).
Regarding Claim 18, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the UE is configured to perform a relaxed radio resource management measurement decision based at least in part on a measurement of the reference signal or channel”. 
However, Lin discloses the method, wherein the UE is configured to perform a relaxed radio resource management measurement decision based at least in part on a measurement of the reference signal (see Figure 6, pages 3-4, paragraph 32 and Figure 7, step 701 and page 4, paragraph 35; wherein the UE/UE is configured to perform/perform a relaxed radio resource management measurement/(radio resource management) (RRM) measurement) decision based at least in part on a measurement/measurement of the reference signal/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the UE is configured to perform a relaxed radio resource management measurement decision based at least in part on a measurement of the reference signal or channel” as taught by Lin in the combined system of 3GPP TS 25.211 NPL and Huawei to provide a method for radio resource management (RRM) measurement of Channel State Information reference signal (CSI-RS) (see page 1, paragraph 2, lines 2-5 of Lin).
Regarding Claim 19, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the UE performs radio resource management measurement at a rate based at least in part on a quality of the reference signal or channel”. 
However, Lin discloses the method, wherein the UE performs radio resource management measurement at a rate based at least in part on a quality of the reference signal (see Figure 6, pages 3-4, paragraph 32 and Figure 7, step 701 and page 4, paragraph 35; wherein the UE/UE performs/perform radio resource management measurement/(radio resource management) (RRM) measurement) at a rate/(according to the channel quality of the associated cells) based at least in part on a quality/quality of the reference signal/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the UE performs radio resource management measurement at a rate based at least in part on a quality of the reference signal or channel” as taught by Lin in the combined system of 3GPP TS 25.211 NPL and Huawei to provide a method for radio resource management (RRM) measurement of Channel State Information reference signal (CSI-RS) (see page 1, paragraph 2, lines 2-5 of Lin).
Regarding Claim 24, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the UE as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is for radio resource management”.
However, Lin discloses the UE, wherein the reference signal is for radio resource management (see Figure 7, step 701 and page 4, paragraph 35; wherein the reference signal/CSI-RS is for radio resource management/radio resource management (RRM)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is for radio resource management” as taught by Lin in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to provide a method for radio resource management (RRM) measurement of Channel State Information reference signal (CSI-RS) (see page 1, paragraph 2, lines 2-5 of Lin).

Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of Lincoln et al (WO 2017/196243 A1), hereinafter Lincoln.

Regarding Claim 5, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is a reference signal for beam refinement associated with receiving a downlink channel”.
However, Lincoln discloses the method, wherein the reference signal is a reference signal for beam refinement associated with receiving a downlink channel (see page 3, point 3 and page 13, lines 24-34; wherein the reference signal/CSI-RS is a reference signal/CSI-RS for beam refinement/(beam refinement) associated with receiving/(transmitted from the base station) a downlink/downlink channel/channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is a reference signal for beam refinement associated with receiving a downlink channel” as taught by Lincoln in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to allow a UE to use a CSI reporting mode that saves a significant amount of energy, as less time is spent measuring and evaluating CSI-RS (see page 15, lines 1-2 of Lincoln).
Regarding Claim 25, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the UE as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is a reference signal for beam refinement associated with receiving a downlink channel”.
However, Lincoln discloses the UE, wherein the reference signal or channel is a reference signal for beam refinement associated with receiving a downlink channel (see page 3, point 3 and page 13, lines 24-34; wherein the reference signal/CSI-RS is a reference signal/CSI-RS for beam refinement/(beam refinement) associated with receiving/(transmitted from the base station) a downlink/downlink channel/channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is a reference signal for beam refinement associated with receiving a downlink channel” as taught by Lincoln in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to allow a UE to use a CSI reporting mode that saves a significant amount of energy, as less time is spent measuring and evaluating CSI-RS (see page 15, lines 1-2 of Lincoln).

Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of Lincoln and further in view of Kim et al (US 2018/0146478 A1), hereinafter Kim.
Regarding Claim 6, Although the combination of 3GPP TS 25.211 NPL, Huawei NPL and Lincoln discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL, Huawei NPL and Lincoln does not explicitly disclose “wherein the downlink channel includes at least one of a channel carrying paging and channel carrying system information”.
However, Kim discloses the method, wherein the downlink channel includes at least one of a channel carrying paging and channel carrying system information (see paragraph 80; wherein the downlink channel/PDCCH includes at least one of a channel/(downlink shared channel (DL-SCH)) carrying paging/(paging information) and channel/(uplink shared channel (UL-SCH)) carrying system information/system information).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink channel includes at least one of a channel carrying paging and channel carrying system information” as taught by Kim in the combined system of 3GPP TS 25.211 NPL, Huawei NPL and Lincoln to provide a more developed mobile communication system (see page 1, paragraph 3, lines 7-8 of Kim).
Regarding Claim 26, Although the combination of 3GPP TS 25.211 NPL, Huawei NPL and Lincoln discloses the UE as set forth above,
The combination of 3GPP TS 25.211 NPL, Huawei NPL and Lincoln does not explicitly disclose “wherein the downlink channel includes at least one of a channel carrying paging and channel carrying system information”.
However, Kim discloses the UE, wherein the downlink channel includes at least one of a channel carrying paging and channel carrying system information (see paragraph 80; wherein the downlink channel/PDCCH includes at least one of a channel/(downlink shared channel (DL-SCH)) carrying paging/(paging information) and channel/(uplink shared channel (UL-SCH)) carrying system information/system information).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink channel includes at least one of a channel carrying paging and channel carrying system information” as taught by Kim in the combined system of 3GPP TS 25.211 NPL, Huawei NPL and Lincoln to provide a more developed mobile communication system (see page 1, paragraph 3, lines 7-8 of Kim).

Claim(s) 7-8 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of He et al (US 2019/0254110 A1), hereinafter He.

Regarding Claim 7, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is an aperiodic reference signal”.
However, He discloses the method, wherein the reference signal is an aperiodic reference signal (see paragraph 190 and paragraph 343; wherein the reference signal/(CSI-RS) is an aperiodic reference signal/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is an aperiodic reference signal” as taught by He in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to enable power savings for a user equipment in new radio systems (see page 1, paragraph 7, lines 4-5 of He).
Regarding Claim 8, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the aperiodic reference signal is received based at least in part on a paging message being scheduled for a paging cycle”.
However, He discloses the method, wherein the aperiodic reference signal is received based at least in part on a paging message being scheduled for a paging cycle (see paragraph 190 and paragraph 343; wherein the aperiodic reference signal/(CSI-RS) is received based at least in part on a paging message/(wake up signal (WUS) providing a 1 bit indicator) being scheduled/scheduling for a paging cycle/DRX cycle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the aperiodic reference signal is received based at least in part on a paging message being scheduled for a paging cycle” as taught by He in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to enable power savings for a user equipment in new radio systems (see page 1, paragraph 7, lines 4-5 of He).
Regarding Claim 27, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the UE as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the reference signal or channel is an aperiodic reference signal”.
However, He discloses the UE, wherein the reference signal is an aperiodic reference signal (see paragraph 190 and paragraph 343; wherein the reference signal/(CSI-RS) is an aperiodic reference signal/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the reference signal or channel is an aperiodic reference signal” as taught by He in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to enable power savings for a user equipment in new radio systems (see page 1, paragraph 7, lines 4-5 of He).
Regarding Claim 28, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the UE as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the aperiodic reference signal is received based at least in part on a paging message being scheduled for a paging cycle”.
However, He discloses the UE, wherein the aperiodic reference signal is received based at least in part on a paging message being scheduled for a paging cycle (see paragraph 190 and paragraph 343; wherein the aperiodic reference signal/(CSI-RS) is received based at least in part on a paging message/(wake up signal (WUS) providing a 1 bit indicator) being scheduled/scheduling for a paging cycle/DRX cycle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the aperiodic reference signal is received based at least in part on a paging message being scheduled for a paging cycle” as taught by He in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to enable power savings for a user equipment in new radio systems (see page 1, paragraph 7, lines 4-5 of He).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of Islam et al (US 2019/0230624 A1), hereinafter Islam [as provided in the IDS dated 6/29/2021].

Regarding Claim 9, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “determining a paging frame and paging occasion based at least in part on a UE identifier of the UE and paging cycle” or “determining a configuration of a paging cycle based at least in part on the paging frame, the paging occasion, and an offset value” or “determining a time or frequency resource for the reference signal based at least in part on the paging frame or paging occasion”.
However, Islam discloses the method, further comprising: 
determining a paging frame and paging occasion based at least in part on a UE identifier of the UE and paging cycle (see paragraphs 131-132; determining a paging frame/(paging frame) and paging occasion/(paging occasion) based at least in part on a UE identifier/P-RNTI of the UE/UE and paging cycle/DRX cycle); 
determining a configuration of a paging cycle based at least in part on the paging frame (see paragraph 132; determining a configuration/(paging mechanism) of a paging cycle/(DRX cycle) based at least in part on the paging frame/paging frame); and 
determining a time or frequency resource for the reference signal based at least in part on the paging frame (see paragraph 94, lines 1-17 and paragraph 132; determining a time or frequency resource/(transmission different beams in different beam directions) for the reference signal/(reference signal) based at least in part on the paging frame/paging frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a paging frame and paging occasion based at least in part on a UE identifier of the UE and paging cycle” or “determining a configuration of a paging cycle based at least in part on the paging frame, the paging occasion, and an offset value” or “determining a time or frequency resource for the reference signal based at least in part on the paging frame or paging occasion” as taught by Islam in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to convey presence of enhanced paging mechanism (see page 1, paragraph 2, lines 2-3 of Islam).
Regarding Claim 10, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the offset value is indicated to the UE or defined in a specification”.
However, Islam discloses the method, wherein the offset value is indicated to the UE or defined in a specification (see page 12, paragraph 130, lines 14-16; wherein the offset value/(P-RNTI and paging mechanism) is defined/written in a specification/specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the offset value is indicated to the UE or defined in a specification” as taught by Islam in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to convey presence of enhanced paging mechanism (see page 1, paragraph 2, lines 2-3 of Islam).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of Marinier et al (WO 2017/196612 A1), hereinafter Marinier.

Regarding Claim 11, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein a downlink channel is quasi-co-located with the reference signal or channel”.
However, Marinier discloses the method, wherein a downlink channel is quasi-co-located with the reference signal (see Figure 4 and page 23, paragraph 112; wherein a downlink channel/(downlink physical channel) is quasi-co-located/quasi-collocated with the reference signal/reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a downlink channel is quasi-co-located with the reference signal or channel” as taught by Marinier in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to provide methods to adjust the beam and manage the beam process when the channel varies abruptly due to the UE’s own rotation or dynamic blockage during a system procedure or active data transmission/reception (see page 2, paragraph 7, lines 2-5 of Marinier).
Regarding Claim 12, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the UE is configured to receive the downlink channel based at least in part on a characteristic of the reference signal or channel”.
However, Marinier discloses the method, wherein the UE is configured to receive the downlink channel based at least in part on a characteristic of the reference signal (see Figure 4 and page 23, paragraph 112; wherein the UE/(UE 402) is configured to receive/receiving the downlink channel/(downlink physical channel) based at least in part on a characteristic/(timing, delay spread or Doppler spread) of the reference signal/reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the UE is configured to receive the downlink channel based at least in part on a characteristic of the reference signal or channel” as taught by Marinier in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to provide methods to adjust the beam and manage the beam process when the channel varies abruptly due to the UE’s own rotation or dynamic blockage during a system procedure or active data transmission/reception (see page 2, paragraph 7, lines 2-5 of Marinier).
Regarding Claim 13, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the characteristic is at least one of a time characteristic, a frequency characteristic, a Doppler characteristic, a spatial relation characteristic, a beam selection characteristic, or a beam width characteristic”.
However, Marinier discloses the method, wherein the characteristic is at least one of a time characteristic, a frequency characteristic, a Doppler characteristic, a spatial relation characteristic, a beam selection characteristic, or a beam width characteristic (see Figure 4 and page 23, paragraph 112; wherein the characteristic is at least one of a time characteristic/timing, a Doppler characteristic/Doppler spread).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the characteristic is at least one of a time characteristic, a frequency characteristic, a Doppler characteristic, a spatial relation characteristic, a beam selection characteristic, or a beam width characteristic” as taught by Marinier in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to provide methods to adjust the beam and manage the beam process when the channel varies abruptly due to the UE’s own rotation or dynamic blockage during a system procedure or active data transmission/reception (see page 2, paragraph 7, lines 2-5 of Marinier).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 25.211 NPL, in view of Huawei NPL and further in view of Park (EP 3 471 318 A1), hereinafter Park.

Regarding Claim 14, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the UE is configured to receive the reference signal based at least in part on a characteristic of a synchronization signal block”.
However, Park discloses the method, wherein the UE is configured to receive the reference signal based at least in part on a characteristic of a synchronization signal block (see paragraphs 12, 21 and 25; wherein the UE/UE is configured to receive/receive the reference signal/(reference signal) based at least in part on a characteristic/(delay spread, a Doppler spread, a Doppler shift, an average gain, an average delay or a spatial reception parameter) of a synchronization signal block/SSB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the UE is configured to receive the reference signal based at least in part on a characteristic of a synchronization signal block” as taught by Park in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to improve a reception performance of a reference signal of a terminal through Quasi-co-Location (QCL) assumption in a wireless communication system (see page 1, paragraph 4 of Park).
Regarding Claim 15, Although the combination of 3GPP TS 25.211 NPL and Huawei NPL discloses the method as set forth above,
The combination of 3GPP TS 25.211 NPL and Huawei NPL does not explicitly disclose “wherein the characteristic is at least one of a time characteristic, a frequency characteristic, a Doppler characteristic, a spatial relation characteristic, or a beam selection characteristic”.
However, Park discloses the method, wherein the characteristic is at least one of a time characteristic, a frequency characteristic, a Doppler characteristic, a spatial relation characteristic, or a beam selection characteristic (see page 1, paragraph 12; wherein the characteristic is at least one of aa Doppler characteristic/Doppler spread, a spatial relation characteristic/spatial reception parameter).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the characteristic is at least one of a time characteristic, a frequency characteristic, a Doppler characteristic, a spatial relation characteristic, or a beam selection characteristic” as taught by Park in the combined system of 3GPP TS 25.211 NPL and Huawei NPL to improve a reception performance of a reference signal of a terminal through Quasi-co-Location (QCL) assumption in a wireless communication system (see page 1, paragraph 4 of Park).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miao et al (US 2020/0305232 A1) discloses Apparatuses, Methods and Computer Programs for A Base Station Transceiver, A User Equipment And An Entity Of A Mobile Communication System.  Specifically, paragraphs 111-114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/Ian N Moore/           Supervisory Patent Examiner, Art Unit 2469